Citation Nr: 1342588	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  10-22 437A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for service-connected traumatic amputation, terminal phalanx, left middle finger (long finger disability).

2.  Entitlement to a separate, compensable disability rating for limitation of motion of the left long finger.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Eli White, Associate Counsel



INTRODUCTION

This appeal was processed using the Virtual VA paperless claims processing system and Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

In his June 2010 formal appeal to the Board, the Veteran requested a Travel Board hearing; however, he subsequently withdrew the request in August 2013. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

An April 2009 rating decision denied entitlement to a compensable disability rating for the Veteran's service-connected long finger disability.  The Veteran appealed the decision, and in August 2013, the Board remanded the claim for additional evidentiary development.  The Veteran was given a VA examination in September 2013, and in a November 2013 rating decision, the Appeals Management Center granted an increased rating of 10 percent, effective September 30, 2013.  As this is not the highest possible rating for this disability, the Veteran's claim for an increased evaluation for traumatic amputation, terminal phalanx, left middle finger, remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  


FINDINGS OF FACT

1.  The Veteran's disability of traumatic amputation, terminal phalanx, left middle finger (long finger disability), is manifested by amputation of the distal phalanx of the left middle finger, with its base in tact at the distal interphalangeal joint. 

2.  The Veteran's left long finger disability is manifested by constant burning pain on the finger tip, weakened movement, mild weakness in grip, pain on motion and limitation of motion. 

CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for a long finger disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§  3.102, 3.159, 4.3, 4.71a, Diagnostic Code (DC) 5154 (2013). 

2.  The criteria for a separate rating of at least 10 percent for limitation of motion of the left long finger are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5229 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Remand Compliance

As noted above, this appeal involves an August 2013 Board remand for additional evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008), citing Dyment v. West, 13 Vet. App. 141, 146-147 (1999).  

The Board finds that its August 2013 remand instructions were substantially complied with.  The Veteran was given a VA examination to ascertain the current severity of his service-connected long finger disability in September 2013.  The examination report included a detailed description of all clinical findings and specifically addressed any functional loss due to pain and repetitive use.  In addition, VA treatment records from September 2013 to October 2013 were obtained and associated with the claims file.  

II.  The Veterans Claims Assistance Act of 2000

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is warranted.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).  The VCAA applies to the instant claim. 
 
The notice required by the VCAA can be divided into three elements.  Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 
 
In the instant case, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in January 2009, August 2009, and May 2010.  The letters informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The letters also informed the Veteran of how ratings and effective dates are assigned. 
 
VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2013).
 
The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service and VA treatment records and associated them with his claims file.  The VA afforded the Veteran an examination in September 2013, and the examination report discussed the clinical findings as necessary to rate the Veteran's long finger disability under the applicable rating criteria.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure the examination is adequate).
 
As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. §3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

III.  Merits of the Claim

The Veteran seeks a higher rating for his service-connected long finger disability.  In support of his claim, the Veteran has stated that he has burning pain in his long finger and that the severity of his disability has increased.   

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt shall be resolved in favor of the claimant, and where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. 
§§ 3.102, 4.3, 4.7.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disorder in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Additionally, although regulations require that a disability be viewed in relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2, when assigning a disability rating, it is the present level of disability which is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield , 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

In evaluating musculoskeletal disabilities, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability and to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The Board notes, however, that the Court has held that 38 C.F.R. § 4.40 does not require a separate rating for pain, but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Schedular Consideration

One diagnostic code may be more appropriate than another based on factors such as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology.  Any change in a Diagnostic Code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  
The Veteran's long finger disability is currently rated as 10 percent disabling under DC 5155.  The Board notes that DC 5155 rates the amputation of the ring finger, whereas DC 5154 rates amputation of the long, or middle, finger.  38 C.F.R. § 4.71a.  Thus, the evidence of record clearly shows DC 5154 as the appropriate code.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case.").  

In any event, under DC 5154, a 10 percent evaluation is warranted for amputation of the long finger on the major or minor hand, without metacarpal resection, at the proximal interphalangeal joint or proximal thereto.  38 C.F.R. § 4.71a.  A 20 percent evaluation is warranted for amputation of the long finger on the major or minor hand, with metacarpal resection (more than one-half the bone lost).  Id.  It is noted that single finger amputation ratings are the only applicable ratings for amputations of whole or part of single fingers.  Id., at Note.  

The Veteran was given a VA examination in September 2013.  He reported that he has had increasing burning pain on the tip of his amputated finger and has joint pain.  On physical examination, the examiner noted that there was limitation of motion or evidence of painful motion affecting the left long finger.  There was no evidence of any gap between the fingertip of the long finger and the proximal transverse crease of the palm, or of evidence of painful motion of the left long finger in attempting to touch the palm with the fingertip.  The examiner additionally found no gap between the thumb pad and the fingers, no limitation of extension or evidence of painful motion for the index finger or long finger, and no ankylosis of the thumb or fingers.  

The Veteran was able to perform repetitive use testing.  Post test findings included no additional limitation of motion for any of the fingers and no limitation of extension or evidence of painful motion for the index finger or long finger.  There was no gap noted between the fingertip of the long finger and the proximal transverse crease of the palm post repetitive use testing.

Notably, the examiner reported the following functional loss of the left long finger upon physical examination: less movement than normal, weakened movement, and pain on movement.  He additionally stated that the Veteran had tenderness or pain on palpation for the left hand.  Muscle strength testing revealed "active movement against some resistance" for the left hand grip.  

An impression of the left hand revealed amputation of most of the distal phalanx of the left middle finger, leaving its base intact at the distal interphalangeal joint.  

The evidence of record shows that the Veteran's long finger disability more nearly approximates the assigned 10 percent rating for amputation of the long finger, without metacarpal resection, at proximal interphalangeal joint or proximal thereto.  A 20 percent rating has not been met or approximated because the Veteran did not undergo metacarpal resection.  Furthermore, his amputation was at the distal interphalangeal joint, which results in a smaller portion of the finger lost than an amputation at the proximal interphalangeal joint.  Thus, a disability rating of 10 percent is fully supported by the evidence of record.  See 38 C.F.R. § 4.71a, DC 5154. 

The Board has additionally considered whether other diagnostic codes are applicable to the Veteran's left long finger condition.  See Butts, 5 Vet. App. at 538.  DC 5229 contemplates limitation of motion of the index or long finger.  38 C.F.R. § 4.71a, DC 5229.  It provides a noncompensable rating for a gap of less than one inch (2.5 centimeters) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and; extension is limited by no more than 30 degrees.  A 10 percent rating is warranted for a gap of one inch (2.5 centimeters) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  Id.

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  In Burton, the Court noted that the rating schedule is intended to recognize functional impairment and compensate such.  Id.  The intention of Section 4.59 is "to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint."  38 C.F.R. § 4.59.  

In the present case, the September 2013 examiner specifically noted that the Veteran's service-connected long finger disability has resulted in joint pains on the proximal interphalangeal joint and distal interphalangeal joint, as well as functional loss to the left long finger consisting of weakened movement, less movement than normal, and pain on motion.  Having considered the evidence, the Board finds that a separate 10 percent evaluation is warranted under DC 5229 for limitation of motion of the left long finger.  Burton, 25 Vet. App. 1.  

Extraschedular Consideration

Also considered by the Board is whether referral is warranted for a rating outside of the rating schedule.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.21(b)(1) (2013).  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 11 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id.  at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board 
must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id., at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

Extraschedular consideration is not warranted in this case.  The record does not establish that the rating criteria are inadequate.  To the contrary, the very symptoms that the Veteran describes are contemplated by the criteria found at 38 C.F.R. § 4.71a.  Moreover, more severe manifestations are contemplated by the rating schedule - including metacarpal resection, which the Veteran has not experienced.  The criteria allows for ratings for his symptoms and manifestations and for symptoms and manifestations significantly more severe.  Therefore, the first prong of the Thun test is not satisfied.  For sake of completeness, the evidence does not show that the Veteran has required any hospitalization or has otherwise experienced marked interference with employment when working.  Thus, referral for extraschedular consideration is not warranted. 


ORDER

Entitlement to a disability in excess of 10 percent for service-connected traumatic amputation, terminal phalanx, left middle finger, is denied. 

A separate 10 percent rating for limitation of motion, left long finger, is granted. 



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


